TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00162-CV


                                         J. H., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




             FROM THE 146TH DISTRICT COURT OF BELL COUNTY
   NO. 315,728-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant J. H. filed her notice of appeal on March 31, 2021. The appellate

record was complete on April 8, 2021, making appellant’s brief due on April 28, 2021. On

April 28, 2021, counsel for appellant filed a motion for extension of time to file appellant’s brief

requesting a new deadline of May 10, 2021. On May 11, 2021, counsel for appellant filed a

second motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we dismiss as moot appellant’s first motion for extension of time,

grant appellant’s second motion for extension of time, and order Natalie N. Fowler to file
appellant’s brief no later than May 17, 2021. If the brief is not filed by that date, counsel may be

required to show cause why she should not be held in contempt of court.

               It is ordered on May 12, 2021.



Before Justices Goodwin, Triana, and Kelly




                                                 2